Peters, EJ.
Appeal from an order of the Family Court of Otsego County (Burns, J.), entered July 20, 2012, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, to modify a prior order of custody.
Pursuant to a consent order entered in October 2007, petitioner (hereinafter the mother) and respondent (hereinafter the father) shared joint legal and residential custody of their son (born in 2002). In August 2011, the mother commenced this modification proceeding seeking sole custody of the child. Following fact-finding and Lincoln hearings, Family Court granted the mother’s petition and awarded her sole legal and physical custody of the child, with regular periods of visitation to the father. This appeal by the father ensued.
The father, stating that he is no longer dissatisfied with the custodial arrangement set forth in Family Court’s order, does not seek any affirmative relief from this Court on appeal. To the *1092extent that the attorney for the child seeks review of the court’s determination, no appeal was taken by the attorney for the child and, therefore, any such arguments are not properly before us (see Matter of Alyson J. [Laurie J.], 88 AD3d 1201, 1204 [2011], lv denied 18 NY3d 803 [2012]; Matter of Melissa WW. v Conley XX., 88 AD3d 1199, 1201 [2011], lv denied 18 NY3d 803 [2012]; Matter of Sharyn PP. v Richard QQ., 83 AD3d 1140, 1143-1144 [2011]). Accordingly, the order is affirmed.
Stein, McCarthy and Garry, JJ., concur. Ordered that the order is affirmed, without costs.